Barclay, J.
The rights here in question under the homestead law are .governed by the statutes in force in 1873 when S. H. Strout died; that is to say by the Revised Statutes of 1865, which declared that “if any such housekeeper or head of a family shall die, leaving a widow or any minor children, his homestead, to *554the value aforesaid, shall pass to and vest in such widow or children, or if there be both to such widow and children, without being subject to the payment of the debts of the deceased, unless legally changed therein in his lifetime; and such widow and children, respectively, shall take the same estate therein of which the deceased died seized; provided, that such children shall, by force of tnis chapter, only have an interest in such homestead until they shall attain their majority; 'and the probate court, having jurisdiction of the estate of such deceased housekeeper or head of a family, shall, when necessary, appoint three commissioners to set out such homestead to the person or persons entitled thereto.”
We have often ruled that the same estate passed by this statute to the widow as was vested in the homesteader at his death, following in this regard the rulings’ of the supreme court of Vermont prior to the time when these provisions were transplanted from that state here. Skouten v. Wood, 57 Mo. 380; Burgess v. Bowles, 99 Mo. 543.
It is true as claimed in the able brief of appellant that the homestead estate passes to all the beneficiaries (whether widow or children) “ without being subject to the payment of the debts of the deceased;” but it so passes under the qualifications and conditions contained in the law itself. One of these is the proviso that the “ children shall by force of this chapter only have an interest in such homestead until they shall attain their majority.”
It is a fundamental rule of statutory construction that, if possible, effect should be given to all the language of an act rather than that any part should perish by ascribing a greater and conflicting force to another part. The homestead law should be liberally construed to effect the objects in view in its adoption, but it cannot properly be enlarged by construction to create greater exempt estates than the legislature described in the language used.
*555We think the minor children, in the case at bar, took the homestead estate free of liability for the debts of the deceased so long as it remained such homestead but that the homestead right of each child expired when it attained majority, according to the law in force in 1873 by which this case is controlled.
We have been greatly aided in our investigation of this subject by the pertinent suggestions in the written opinion rendered herein by the special judge who tried the cause. We concur in this conclusion.that the plaintiff cannot recover and accordingly affirm the judgment.
All the judges concur, except Brace, J., absent.